Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on June 30, 2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS is being considered by this Examiner.
Reasons for Allowance

Claims 1-4 and 6-25 are allowed. 
The following is an Examiner's statement of reasons for allowance: 
Claim 1 recites “An apparatus comprising: 
processing circuitry to perform speculative execution of instructions; 
a main cache storage region; a speculative cache storage region; and 
cache control circuitry to allocate an entry, for which allocation is caused by a speculative memory access triggered by the processing circuitry, to the speculative cache storage region instead of the main cache storage region while the speculative memory access remains speculative, in which: 
when the speculative memory access which triggered allocation of the entry to the speculative cache storage region is a speculative load memory access for loading data from a memory system, the entry allocated to the speculative cache storage region in response to the speculative load memory access specifies the data loaded from the memory system; 
the cache control circuitry is configured to transfer an entry allocated in response to a speculative memory access from the speculative cache storage region to the main cache storage region after the speculative memory access has been resolved as correct; and 
following the processing circuitry switching from a more privileged state to a less privileged state, the cache control circuitry is configured to: 
permit the processing circuitry in the less privileged state to access entries stored in the main cache storage region which were allocated to the main cache storage region entries corresponding to non-speculative memory accesses or speculative memory accesses which have been resolved as correct, said entries stored in the main cache storage region remaining accessible following the processing circuitry switching from the more privileged state to the less privileged state; and 
prevent the processing circuitry in the less privileged state from accessing entries stored in the speculative cache storage region which were allocated to the speculative cache storage region while operating in the more privileged state”. 
	Prior arts like Jamil et al. (US 8943273 B1) teaches speculative cache storing speculative data. Prior arts like Karp et al. (US 6321328 B1) teaches filling/storing speculative cache with data loading from memory when it is not present in the main or speculative cache.
However, prior arts do not teach permitting the processing circuitry in the less privileged state to access entries stored in the main cache storage region which were allocated to the main cache storage region entries corresponding to non-speculative memory accesses or speculative memory accesses which have been resolved as correct, said entries stored in the main cache storage region remaining accessible following the processing circuitry switching from the more privileged state to the less privileged state and preventing the processing circuitry in the less privileged state from accessing entries stored in the speculative cache storage region which were allocated to the speculative cache storage region while operating in the more privileged state.
Independent claim 23 presents a combination of limitations similar to those presented in claim 1 and is allowed for the same reason.
Claims 2-22 are dependent on claim 1 and are therefore allowed due at least to this dependence.
Claim 24 states ‘An apparatus comprising: 
processing circuitry to perform speculative execution of instructions; 
an instruction decoder to decode instructions to control operation of the processing circuitry depending on the decoded instructions; in which: 
the instruction decoder is responsive to a speculative cache flush instruction included in a sequence of instructions to be executed by the processing circuitry, to control the processing circuitry to discard or make inaccessible, from a cache, one or more speculative entries allocated to the cache in response to a speculative memory access which still remains unresolved or has been resolved as incorrect, said speculative cache flush instruction being a type of instruction to mark a point beyond which the speculative entries are to be discarded or made inaccessible’. 
Prior arts like Jamil et al. (US 8943273 B1) teaches speculative cache flush instruction flushing the speculative load/store instruction when the branch prediction is wrong.
However, prior arts do not teach an instruction included in the sequence of instructions to be executed by the processing circuitry, to which the instruction decoder is responsive to control the processing circuitry to discard or make inaccessible the entries allocated in response to unresolved or incorrectly resolved speculative memory accesses.
Independent claim 25 presents a combination of limitations similar to those presented in claim 24 and is allowed for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Hasan whose telephone number is (571) 270 1737. The examiner can normally be reached on 9am-5pm, Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Tim Vo can be reached on 571-272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.
Information regarding the status of an application  may be obtained  from  the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR  or  Public  PAIR.  Status information for unpublished applications is available  through  Private  PAIR  only.  For more information about the PAIR  system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217- 9197 (toll-free).

/M.S.H/Examiner, Art Unit 2138     
/SHAWN X GU/
Primary Examiner, AU2138